Appeal from an order denying defendant’s motion to vacate a default judgment entered June 18, 1932, in Suffolk county, and a transcript thereof filed July 25, 1940, in Nassau county, on the ground that personal service of process was never had. Order reversed on the law and the facts, with ten dollars costs and disbursements, and matter remitted to Special Term to determine on oral proof whether defendant was, in fact, served. Whether or not defendant was served cannot be determined except on an oral hearing, in view of the conflict in the affidavits of affiants Stein-field, Sternfels and Walker. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.